DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to the nozzle, classified in 239/538, B05B1/02
II. Claims  13-20, drawn to the method, classified in 134/22.12; B08B9/0321.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a sprayer for cleaning semiconductor wafers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Powell on 3/1/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Powell on 3/9/2021.
The application has been amended as follows: 
Paragraph 1 of the specification,  line 2, after “2019”, insert –now U.S. Patent 10,618,084,--
Cancel claims 1-12; Please replace all previous versions of the claims recited below with the following:
--13. 	(Currently Amended) A method of cleaning an interior of a pipe using water jet equipment; said method comprising:
	providing a nozzle comprising a body having a base with a first end and a second end and a longitudinal axis extending therebetween; a shaft having a first section that extends longitudinally outwardly from the first end of the base, a second section that extends outwardly from the first section, a third section that extends outwardly from the second section and the first section; wherein the third section that terminates in an end; and a sleeve mounted for movement about the first section of the shaft;
	engaging the second end of the base with an end of a washing arm of the water jet equipment; 
	connecting the washing arm to a remote water source; 
	defining at least one end aperture in the shaft; 
	inserting the nozzle into a bore of a pipe to be cleaned; 
	contacting a quantity of clogged material from the bore of the pipe with the end of the nozzle; 
	causing a quantity of water to flow through the base, through the at least one end aperture, into one or more grooves of the shaft, and into a space defined between an exterior surface of the first section of the shaft and an interior surface of the sleeve;
	slowing leakage from the nozzle by creating turbulence in the water that is located in the space defined between the exterior surface of the first section of the shaft and the interior surface of the sleeve;
	clearing away a quantity of clogged material from the bore of the pipe using the water directed out of the at least one end aperture; and  
	clearing away a further quantity of clogged material from the bore of the pipe using the end of the nozzle as a battering ram.

14. 	(Currently Amended) The method of claim 13, further comprising: 
	pulling the end back from the quantity of clogged material; and 
	washing away any debris knocked loose from the water directed out of the at least one aperture of the nozzle. 

15.	(Currently Amended) The method of claim 14, further comprising:
	pushing the end forward to the quantity of clogged material, 
	repeating the steps of pulling the end back from the quantity of clogged material; 
	washing away any debris knocked loose from the water directed out of the at least one aperture of the nozzle as the nozzle advances into the bore of the pipe.

16. 	(Currently Amended) The method of claim 13, wherein water is operative to flow out of the at least one aperture but not the end of the nozzle. 

19. 	(Currently Amended) The method of claim 13, wherein the end is fabricated substantially 

20. 	(Currently Amended) The method of claim 13, wherein defining further comprises:
	defining a first end aperture, a second end aperture and a third end aperture in a first end of the sleeve;
	
	directing fluid outward from the first end aperture, the second end aperture and the third end aperture of the sleeve.--

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach the limitations of claim 13.  Specifically, the prior art fails to teach causing a quantity of water to flow through the base, through the at least one end aperture, into one or more grooves of the shaft and into a space defined between an exterior surface of the first section of the shaft and an interior surface of the sleeve and slowing leakage from the nozzle by creating turbulence in the water that is located in the space defined between the exterior surface of the first section of the shaft and the interior surface of the sleeve.  It is also noted that the Terminal Disclaimers filed have been reviewed and approved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gromes, Sr. et al. reach a reaction force nozzle and are cited as related patent applications. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/Primary Examiner, Art Unit 1711 
bsc